TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00875-CR




                                Rhett Webster Pease, Appellant

                                                 v.

                                  The State of Texas, Appellee



                 FROM THE COUNTY COURT OF BURLESON COUNTY
        NO. C-CR-08-19136, HONORABLE MIKE SUTHERLAND, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Rhett Webster Pease filed a pro se notice of appeal in this Court that was docketed

under the above cause number. Upon further review, it appears that Pease is seeking to challenge

the jurisdiction of the Burleson County Court in a prosecution for simulating legal process. Burleson

County is not in this Court’s district. See Tex. Gov’t Code Ann. § 22.201(d) (West Supp. 2010).

               The appeal is dismissed for want of jurisdiction.
                                          __________________________________________

                                          Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: June 15, 2011

Do Not Publish




                                             2